                 Case 2:18-cr-00086-RSM Document 96 Filed 10/05/20 Page 1 of 2




 1                                                     CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     UNITED STATES OF AMERICA,                        )    No. CR18-086-RSM
 9                                                    )
                       Plaintiff,                     )    ORDER GRANTING
10                                                    )    STIPULATED MOTION TO PROVIDE
                  v.                                  )    SEALED DOCUMENTS TO DEFENSE
11                                                    )    AND GOVERNMENT COUNSEL IN
     THANH CONG PHAN,                                 )    ANOTHER DISTRICT
12                                                    )
                       Defendant.                     )
13                                                    )
14             THIS MATTER has come before the undersigned on the stipulated motion to

15   allow the parties to share sealed documents filed in this district with counsel for

16   Mr. Phan and the government in United States v. Thanh Cong Phan, No. 5:20-HC-

17   2171-BR (E.D.N.C.), a civil commitment proceeding in United States District Court for

18   the Eastern District of North Carolina. The Court has considered the motion and records

19   in this case and finds there are compelling reasons to grant the motion.

20             IT IS ORDERED that counsel for Mr. Phan and counsel for the government may

21   share documents filed under seal in this criminal case with defense counsel for

22   Mr. Phan and government counsel in United States v. Thanh Cong Phan, No. 5:20-HC-

23   2171-BR (E.D.N.C.); and

24   //

25   //

26

          (PROPOSED) ORDER GRANTING                                   FEDERAL PUBLIC DEFENDER
          STIPULATED MOTION TO PROVIDE SEALED                            1601 Fifth Avenue, Suite 700
          DOCUMENTS TO DEFENSE AND GOVERNMENT                              Seattle, Washington 98101
          COUNSEL IN ANOTHER DISTRICT                                                 (206) 553-1100
           (United States v. Phan, No. CR18-086-RSM) - 1
              Case 2:18-cr-00086-RSM Document 96 Filed 10/05/20 Page 2 of 2




 1          IT IS ORDERED that no additional disclosure is contemplated by this Order and
 2   any documents that were filed under seal shall remain sealed barring further Orders
 3   from this Court.
 4          DATED this 5th day of October 2020.
 5
 6
 7                                               A
                                                 RICARDO S. MARTINEZ
 8                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
 9
10
     Presented by:
11
     s/ Sara Brin
12
     Assistant Federal Public Defender
13   Attorney for Thanh Cong Phan

14
15
16
17
18
19
20
21
22
23
24
25
26

       (PROPOSED) ORDER GRANTING                                 FEDERAL PUBLIC DEFENDER
       STIPULATED MOTION TO PROVIDE SEALED                          1601 Fifth Avenue, Suite 700
       DOCUMENTS TO DEFENSE AND GOVERNMENT                            Seattle, Washington 98101
       COUNSEL IN ANOTHER DISTRICT                                               (206) 553-1100
        (United States v. Phan, No. CR18-086-RSM) - 2
